Citation Nr: 1324684	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative disc disease and degenerative joint disease of the lumbar spine, assigned a 20 percent rating for functional impairment of the spine from May 18, 2009, a 10 percent rating for radiculopathy involving the right lower extremity from May 18, 2009, and a 10 percent rating from January 5, 2011, and a 20 percent rating from January 28, 2013, for radiculopathy involving the left lower extremity.

2.  Entitlement to a total rating based on individual unemployability due to degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

When this case was most recently before the Board in January 2013, it was remanded for further action by the originating agency.  While the case was in remand status, the issue of entitlement to service connection for bilateral hearing loss disability was resolved by a February 2013 rating decision granting the benefit sought.  


REMAND

The Veteran was granted service connection for his low back disability in the July 2009 rating decision on appeal.  In that decision, a rating of 20 percent was assigned for impairment of the spine and a separate rating of 10 percent was assigned for radiculopathy involving the right lower extremity.  Both ratings were effective May 18, 2009, the effective date of service connection.  Thereafter, the Veteran was provided a Statement of the Case and Supplemental Statements of the Case addressing whether a rating in excess of 20 percent is warranted for the functional impairment of the spine, but the rating for the radiculopathy involving the right lower extremity was not addressed in any of those documents.  Similarly, in the January 2013 REMAND, the Board did not identify the rating for the radiculopathy involving the right lower extremity as an issue on appeal.  

In a February 2013 Decision Review Officer decision, separate ratings of 10 percent from January 5, 2011, and 20 percent from January 28, 2013, were granted for radiculopathy involving the left lower extremity.  These separate ratings were not addressed in the February 2013 Supplemental Statement of the Case.

In retrospect, the Board recognizes that the ratings for the radiculopathy are at issue in this appeal.  In this regard, the Board notes that degenerative disc disease can be assigned a rating for functional impairment of the spine and separate ratings for radiculopathy, or it can be assigned one rating on the basis of incapacitating episodes.  In a VA Form 9 submitted in March 2010, the Veteran argued that he meets the criteria for a 60 percent rating because he has experienced at least 6 weeks of incapacitating episodes of intervertebral disc syndrome each year.  Therefore, it is clear that the Veteran's appeal includes the neurological manifestations of the disability.   

Before the Board addresses all of the components of the Veteran's low back disability, he should be provided a supplemental statement of the case addressing his neurological impairment.

Under the applicable diagnostic criteria, incapacitating episodes of intervertebral disc disease do not qualify for even a compensable rating if the episodes did not require bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran has not alleged that a physician has prescribed bed rest for any of his incapacitating episodes.  Never the less, it does appear from the medical evidence that the Veteran does experience incapacitating episodes.  Further development to determine the extent to which the Veteran experiences incapacitating episodes is required.  Then, if appropriate, the case should be forwarded to the Director of the VA Compensation and Pension Service for extra-schedular consideration.

The Board further notes that the Veteran was granted a total rating based on individual unemployability (TDIU) due to all of his service-connected disabilities, effective January 13, 2011.  Never the less, the question of entitlement to a TDIU may be considered a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the Veteran claimed to be unemployable due to his back disability in a VA Form 9 submitted in March 2010.  Therefore, the issue of entitlement to a TDIU based on the service-connected low back disability with radiculopathy is properly before the Board as well.  However, further development is also required before the Board decides that issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU based on his low back disability with radiculopathy.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his low back disability with radiculopathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should express an opinion concerning the impact of the low back disability with radiculopathy on the Veteran's employability currently and throughout the period of the claim, to include whether it is sufficient to render the Veteran unemployable.

Although the Veteran has not previously reported being prescribed bed rest by a physician for incapacitating episodes, the examiner should review the record and provide an opinion as to whether the Veteran's low back disability is of such a nature and severity as to have resulted in the incapacitating episodes reported by the Veteran.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should decide the issues on appeal.  If the RO or the AMC is unable to assign a higher rating for incapacitating episodes solely because bed rest was not prescribed by a physician, it should forward the case to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  

6.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

